                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CINTHIA ANN SMOLEY,

                       Plaintiff,

v.                                                                             No. 18cv993 JCH/CG

BAVIEW LOAN SERVICING, LLC,
M&T BANK,
CHASE MANHATTEN MORTGAGE CORP.,
FREDDIE MAC, et al.

                       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff’s Complaint and Request for

Injunction, Doc. 1, filed October 23, 2018, and on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs, Doc. 2, filed October 23, 2018.

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “[A]n application to proceed in forma pauperis should be evaluated in light
of the applicant's present financial status.” Scherer v. Kansas, 263 Fed.Appx. 667, 669 (10th Cir.

2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir.1988)). “The statute [allowing a litigant

to proceed in forma pauperis ] was intended for the benefit of those too poor to pay or give security

for costs....” Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant

need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot because

of his poverty pay or give security for the costs and still be able to provide himself and dependents

with the necessities of life.” Id. at 339.

        The Court will grant Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit declaring that she is unable to pay the costs of these

proceedings and that the following information is true: (i) her income amount expected next month

is $1,320.00; (ii) her total monthly expenses are $1,300.00; (iii) she has $43.00 in a bank account,

and (iv) she is unemployed. The Court finds that Plaintiff is unable to pay the filing fee because

her monthly income exceeds her monthly expenses by only $20.00 and she is unemployed.

Dismissal of the Case

        Plaintiff’s property is the subject of a foreclosure action in state court. Plaintiff seeks to

quiet title on the property, to enjoin the state court from holding a hearing set for October 31, 2018,

and to be awarded damages.

        The Court will dismiss Plaintiff’s request to enjoin the state court for lack of jurisdiction.

See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action”). The Anti-Injunction Act prohibits injunctions

against state-court proceedings, with three exceptions that do not apply in this case: “A court of

the United States may not grant an injunction to stay proceedings in a State court except as




                                                  2
expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect

or effectuate its judgments.” 28 U.S.C. § 2283.

        Plaintiff fails to state a claim for her quiet title action because she does not set forth the

nature and extent of her estate.1 See N.M.S.A. § 42-6-2 (“The plaintiff must file his complaint [for

a quiet title action] . . . setting forth the nature and extent of his estate and describing the premises

as accurately as may be”). Furthermore, “[d]amages are not recoverable in a suit to quiet title.”

Chavez v. Gomez, 1967-NMSC-011, ¶ 19, 77 N.M. 341, 346 (1967). The Court will dismiss

Plaintiff’s quiet title action for failure to state a claim. See 28 U.S.C. § 1915(e)(2) (“the court shall

dismiss the case at any time if the court determines that . . . the action . . . fails to state a claim on

which relief may be granted”).

        IT IS ORDERED that:

        (i)      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

                 Costs, Doc. 2, filed October 23, 2018, is GRANTED.

        (ii)     This case is dismissed without prejudice.



                                                           __________________________________
                                                           UNITED STATES DISTRICT JUDGE




1
  Plaintiff filed a supplement to her Complaint which contains a copy of a mortgage, presumably for the subject
property, signed by Plaintiff and another borrower. Doc. 4 at 19, filed October 25, 2018.

                                                      3
